United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2262
                        ___________________________

                   American Alternative Insurance Corporation

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Anthony Williams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: January 27, 2016
                             Filed: January 29, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      While paramedic Anthony Williams was riding as a passenger in his
employer’s ambulance, he was injured in a collision with a city bus owned by Central
Arkansas Transit Authority (CATA) and driven by Thurman Scott. Mr. Williams
obtained a judgment against CATA and Scott in the amount of $475,000. After
CATA paid its liability limits of $25,000, Mr. Williams sought underinsured motorist
(UIM) benefits from American Alternative Insurance Corporation (AAIC), the insurer
for his employer, ambulance owner Metropolitan Emergency Medical Services.
AAIC in turn filed this diversity action seeking a declaratory judgment that it was not
liable because the insurance policy excluded from the definition of an “underinsured
motor vehicle” one owned by a governmental unit or agency such as CATA. The
parties filed cross-motions for summary judgment, and the district court1 entered
judgment in favor of AAIC. Mr. Williams appeals arguing, as he did below, that the
relevant policy clause excluding coverage is void as against public policy;
alternatively, he argues that the clause was not negotiated.

      Following careful review, see Martin v. Wal-Mart Stores, Inc., 183 F.3d 770,
772 (8th Cir. 1999) (applying substantive law of forum state in diversity action), we
agree with the district court that, under Arkansas law, an insurer issuing a commercial
automobile liability policy is not required to offer UIM coverage, see Monday v.
Canal Ins. Co., 73 S.W.3d 594, 597-99 (Ark. 2002) (construing plain language of
Ark. Code Ann. § 23-89-209(a)(1) to require insurers to offer UIM coverage only
when issuing “private passenger automobile liability insurance” policies covering
personal or private vehicles). We also agree with the court that AAIC’s exclusion of
government-owned vehicles from UIM coverage in the policy at issue is not void as
against public policy. See Couch v. Farmers Ins. Co., 289 S.W.3d 909, 916 (Ark.
2008) (courts will not find insurance coverage exclusions void as against public
policy unless legislature specifically prohibited exclusion). Finally, Mr. Williams’s
argument that the exclusion clause was not negotiated is not a basis for reversal.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________



      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-